USDC IN/ND case 3:20-cv-00360-DRL-MGG document 5 filed 07/28/20 page 1 of 3


                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              SOUTH BEND DIVISION

 JASON SCOTT KRATZCHMAR,

                       Plaintiff,

        v.                                        CAUSE NO. 3:20-CV-360-DRL-MGG

 MARSHALL COUNTY SHERIFF DEP. et
 al.,

                       Defendants.

                                     OPINION & ORDER

       Jason Scott Kratzchmar, a prisoner without a lawyer, filed a complaint. “A

document filed pro se is to be liberally construed, and a pro se complaint, however

inartfully pleaded, must be held to less stringent standards than formal pleadings drafted

by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation marks and citations

omitted). Under 28 U.S.C. § 1915A, the court still must review the complaint and dismiss

it if the action is frivolous or malicious, fails to state a claim, or seeks monetary relief

against an immune defendant. “In order to state a claim under [42 U.S.C.] § 1983 a

plaintiff must allege: (1) that defendants deprived him of a federal constitutional right;

and (2) that the defendants acted under color of state law.” Savory v. Lyons, 469 F.3d 667,

670 (7th Cir. 2006).

       In the complaint, Mr. Kratzchmar alleges that, since June 2019, he has been

subjected to overcrowded conditions at the Marshall County Jail, which have forced him

to sleep on the floor near a toilet and to eat meals on a toilet. Because he is a pretrial
USDC IN/ND case 3:20-cv-00360-DRL-MGG document 5 filed 07/28/20 page 2 of 3


detainee, the court must assess his claims under the Fourteenth Amendment instead of

the Eighth Amendment. See Mulvania v. Sheriff of Rock Island Cty., 850 F.3d 849, 856 (7th

Cir. 2017). “[T]he Fourteenth Amendment’s Due Process Clause prohibits holding

pretrial detainees in conditions that amount to punishment.” Id. “It is well established

that there is no respondeat superior liability under § 1983.” Gayton v. McCoy, 593 F.3d 610,

622 (7th Cir. 2010). For individual defendants, “liability depends on each defendant’s

knowledge and actions, not on the knowledge or actions of persons they supervise.”

Burks v. Raemisch, 555 F.3d 592, 594 (7th Cir. 2009). Further, to pursue a claim under § 1983

against a local governmental entity, a plaintiff must show that his injury was the result

of that entity’s official policy or practice. Rice ex rel. Rice v. Corr. Med. Servs., 675 F.3d 650,

675 (7th Cir. 2012). In the complaint, Mr. Kratzchmar doesn’t describe how Bo Holcomb

or Matt Hassel were personally involved, and he doesn’t identify a policy or practice of

Marshall County or the Marshall County Sheriff’s Department that resulted in the

violation of his constitutional rights. Therefore, he may not proceed against these

defendants.

       Nevertheless, the court will give Mr. Kratzchmar the opportunity to file an

amended complaint. See Luevano v. Wal-Mart, 722 F.3d 1014 (7th Cir. 2013). If he chooses

to file an amended complaint, he should use the court’s approved form and must put the

case number of this case on it, which is on the first page of this order. Additionally, he

should file an amended complaint only if he believes he can address the deficiencies set

forth in this order.




                                                2
USDC IN/ND case 3:20-cv-00360-DRL-MGG document 5 filed 07/28/20 page 3 of 3


      For these reasons, the court:

      (1) GRANTS Jason Scott Kratzchmar until August 27, 2020 to file an amended

complaint; and

      (2) CAUTIONS Jason Scott Kratzchmar that, if he does not respond by that

deadline, this case will be dismissed without further notice.

      SO ORDERED.

      July 28, 2020                             s/ Damon R. Leichty
                                                Judge, United States District Court




                                            3
